In this action of negligence, the defendant has the verdict and the case comes forward on the plaintiff’s general motion for a new trial.
The plaintiff was injured in the evening of October 21,1939, in a motor truck collision on the state highway in the Town of Cumberland when the light truck loaded with junk which he was driving met a heavy duty truck operated by the defendant’s employee and the cars came together. There is a sharp conflict in the evidence as to the position of the trucks on the highway when the collision took place, and the credibility of the witnesses called to the stand on the one side and the other is of vital importance. The case presents issues of fact peculiarly within the province of the jury to determine. On the record brought forward, it cannot be held that the verdict was manifestly wrong. Motion overruled.